DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on March 3, 2021 is acknowledged.  Claims 10-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 23-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of now allowed U. S. Application No. 16/674,714 (U.S. PG Publication No. 20200064733, hereinafter referred to as Meyers ‘714). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20, of now allowed Meyers ‘714, in light of its specification fully encompasses claims 1-9, 23-28, of the instant application. 
Claims 1-9, 23-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U. S. Patent No. 10,775,696 (hereinafter referred to as Meyers ‘696). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, of Meyers ‘696, in light of its specification, fully encompasses claims 1-9, 23-28, of the instant application. 
Claims 1-9, 23-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,8-10, 12, 14-15, of U. S. Patent No. 10,732,505 (hereinafter referred to as Meyers ‘505). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2,8-10,12, 14-15, of Meyers ‘505, in light of its specification, fully encompasses claims 1-9, 23-28, of the instant application. 
Claims 1-9, 23-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, of U. S. Patent No. 10,228,618 (hereinafter referred to as Meyers ‘618). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14, of Meyers ‘505, in light of its specification, fully encompasses claims 1-9, 23-28, of the instant application. 
Response to Arguments
Applicant's Amendment and Remarks filed May 11, 2022, with respect to the 35 U.S.C. 112(a) rejection of claims 1-3, and the 35 U.S.C. 103 rejections made in the previous office action have been considered, and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over claims 1-9, 23-28, see paragraph nos. 5-7, above.  Also, the nonstatutory double patenting rejection of now allowed Application No. 16/674,714 (U.S. PG Publication No. 20200064733, hereinafter referred to as Meyers ‘714), made in the previous office action has been maintained. With respect to applicant’s argument that the claims of U. S. Application No. 16/674,714 do not claim the claimed compound or the claimed formula, claim 12 of U. S. Application No. 16/674,714 recites the following, 

    PNG
    media_image1.png
    147
    296
    media_image1.png
    Greyscale

And teaches the claimed compound as the precursor composition RSnX3 wherein X can be an amido group and in light of the application no. 16/674714’s specification is isopropyl tris(dimethylamido)tin, (i-PrSn(NMe.sub.2).sub.3) and is the same claimed compound and in light of the specification the precursor composition (compound) is maintained under argon in a Schlenk flask, and the rejection is therefore maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 25, 2022.